DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 06/02/2020. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1-9 need not be performed by a specific machine.
	Based on recent Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claim 1 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 2-9 do not remedy the deficiencies of the claims from which they depend, with respect to 35 USC 101.
Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are drawn to a "computer-readable storage medium".   The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
  	The Examiner suggests that Applicant amends the claims as follows: "non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3, 7, 10-12, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solans et al. US 2019/0219734A1 (hereinafter Solans) in view of in view of Allo et al. EP3121625 (hereinafter Allo).
Regarding claim 1, Solans teaches  computer-implemented method of predicting time-dependent rock properties (a method for predicting a future evolution of a subsoil, see para. 0002, 0020, 0021, 0026, 0051, 0058, 0065, 0078, claims 1 and 11), the method comprising: 
acquiring seismic data for a subsurface formation over a plurality of time intervals (performing 4D seismic measurements that involve the recording of seismic data of the subsoil at different times, see para. 0012, 0058, 0081, 0093, 0106); 
calculating a value of at least one rock property of the subsurface formation for each of the plurality of time intervals, based on the corresponding seismic data acquired for that time interval (monitoring values of at least one rock-physics parameter based on 4D data, wherein the rock physics parameters is associated with each cell of a grid in a geological model of the subsoil, see para. 0012, 0046, 0110, claims 1, 8); 
determining at least one of a trend or a spatio-temporal relationship in the seismic data based on the value of the at least one rock property calculated for each of the plurality of time intervals (estimating spatial coherence of said values in a calibration body at different times based on the monitored values, wherein at least one group of cells forms the calibration body in the grid, see para. 0031, 0046, 0096, claims 1, 8); 
estimating a value of the at least one rock property for a future time interval, based on the determination (calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body, wherein the calibrated physical equation provides a calibrated rock-physics model of the subsoil in the calibration body, the rock-physics model used to predict a future evolution of the subsoil, see abstract,  para. 0022, 0026, 0028, 0045, 0058, 0065, 0068, 0078,   claims 1, 11).
However, Solans do not expressly or explicitly teaches selecting a location for a wellbore to be drilled within the subsurface formation, based on the estimated value of the at least one rock property; and drilling the wellbore at the selected location.
Allo teaches selecting a location for a wellbore to be drilled within the subsurface formation, based on the estimated value of the at least one rock property; and drilling the wellbore at the selected location (see para. 0036-0037).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of Allo to configure the system of Solans to selecting a location for a wellbore to be drilled within the subsurface formation, based on the estimated value of the at least one rock property; and drilling the wellbore at the selected location for the benefit of providing a cost effective and efficient way of identifying locations of wells in the subsurface and to guide drilling operations and production from the reservoirs within the subsurface in order to plan more efficient well completions. 
Regarding claim 2, the combination of Solans and Allo teaches all the materials as applied above. Solans further teaches performing an inversion of the acquired seismic data to generate one or more seismic inversion datasets representing the at least one rock property over the plurality of time intervals (para. 0013, 0016, 0021, 0045, 0047, 0053, 0056, 0058, 0082-0083, 0093, 0097, 0106, claim 13, wherein a calibrated rock-physics model of the subsoil is provided from rock-physics parameters and the at least one petro-elastic parameter determined from the inverted seismic data over time); and 
calculating the values of the at least one rock property, based on the generated seismic inversion datasets (para. 0013, 0016, 0021, 0045, 0047, 0053, 0056, 0058, 0082-0083, 0093, 0097, 0106, claim 13, wherein a calibrated rock-physics model of the subsoil is provided from rock-physics parameters and the at least one petro-elastic parameter determined from the inverted seismic data over time).
Regarding claim 3, the combination of Solans and Allo teaches all the materials as applied above. Solans further teaches simulating fluid flow within the subsurface formation over the plurality of time intervals, based on the one or more seismic inversion datasets (see para. 0012, 0082-0083, rock physics modeling of the subsoil is made, values an evolution over time of different parameters e.g. fluid flows  are compared with results of inversion to improve the modeling); 
generating a petro-elastic model of the subsurface formation, based on the simulation (see para. 0012, 0082-0083, 0088, rock physics modeling of the subsoil is made, values an evolution over time of different parameters e.g. fluid flows  are compared with results of inversion to improve the modeling); and 
determining at least one of the trend or the spatio-temporal relationship in the values of the at least one rock property, based on the generated petro-elastic model (0010, 0012, 0046, wherein values of the at least one rock-physics parameter from cells of the calibration body and determining a standard deviation of said values may be implemented in time, at dates of four-dimensional data for base and monitor values of the at least one rock-physics parameter to estimate spatial coherence of said values in the calibration body at different times).
Regarding claim 7, the combination of Solans and Allo teaches all the materials as applied above. Solans further teaches obtaining measurements of an actual value of the at least one rock property at the future time interval (para. 0010, 0012, wherein data is recorded at different times and changes are tracked); 
comparing the estimated value of the at least one rock property with the actual value (see para. 0022-0025, 0046 wherein a mismatch is reduced, values are compared and a standard deviation is determined); and 
updating the petro-elastic model of the subsurface formation, based on the comparison (para. 0055-0056, 0065-0068, wherein when the data do not match values obtained using a calibrated rock-physics model , the geological model is likely to be the source of mismatch and a change in the layer structure or rock properties of the geological model can be determined to minimize this mismatch and the geological model is modified).
Regarding claim 10, Solans teaches A system (see para. 0065) comprising: 
at least one processor (para. 0065); and 
a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform a plurality of functions, (see para. 0065) including functions to: 
acquire seismic data for a subsurface formation over a plurality of time intervals (performing 4D seismic measurements that involve the recording of seismic data of the subsoil at different times, see para. 0012, 0058, 0081, 0093, 0106); 
calculate a value of at least one rock property of the subsurface formation for each of the plurality of time intervals, based on the corresponding seismic data acquired for that time interval (monitoring values of at least one rock-physics parameter based on 4D data, wherein the rock physics parameters is associated with each cell of a grid in a geological model of the subsoil, see para. 0012, 0046, 0110 claims 1, 8); 
determine at least one of a trend or a spatio-temporal relationship in the seismic data based on the value of the at least one rock property calculated for each of the plurality of time intervals (estimating spatial coherence of said values in a calibration body at different times based on the monitored values, wherein at least one group of cells forms the calibration body in the grid, see para. 0031, 0046, 0096, claims 1, 8); 
estimate a value of the at least one rock property for a future time interval, based on the determination (calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body, wherein the calibrated physical equation provides a calibrated rock-physics model of the subsoil in the calibration body, the rock-physics model used to predict a future evolution of the subsoil, see abstract,  para. 0022, 0026, 0028, 0045, 0058, 0065, 0068, 0078,   claims 1, 11).
However, Solans do not expressly or explicitly teaches select a location for a wellbore to be drilled within the subsurface formation, based on the estimated value of the at least one rock property, wherein the wellbore is drilled at the selected location.
Allo teaches selecting a location for a wellbore to be drilled within the subsurface formation, based on the estimated value of the at least one rock property; and drilling the wellbore at the selected location (see para. 0036-0037).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of Allo to configure the system of Solans to select a location for a wellbore to be drilled within the subsurface formation, based on the estimated value of the at least one rock property, wherein the wellbore is drilled at the selected location and drilling the wellbore at the selected location for the benefit of providing a cost effective and efficient way of identifying locations of wells in the subsurface and to guide drilling operations and production from the reservoirs within the subsurface in order to plan more efficient well completions. 
Regarding claim 11, the combination of Solans and Allo teaches all the materials as applied above. Solans further teaches perform an inversion of the acquired seismic data to generate one or more seismic inversion datasets representing the at least one rock property over the plurality of time intervals (para. 0013, 0016, 0021, 0045, 0047, 0053, 0056, 0058, 0082-0083, 0093, 0097, 0106, claim 13, wherein a calibrated rock-physics model of the subsoil is provided from rock-physics parameters and the at least one petro-elastic parameter determined from the inverted seismic data over time); and 
calculate the values of the at least one rock property, based on the generated seismic inversion datasets (para. 0013, 0016, 0021, 0045, 0047, 0053, 0056, 0058, 0082-0083, 0093, 0097, 0106, claim 13, wherein a calibrated rock-physics model of the subsoil is provided from rock-physics parameters and the at least one petro-elastic parameter determined from the inverted seismic data over time).
Regarding claim 12, the combination of Solans and Allo teaches all the materials as applied above. Solans further teaches simulate fluid flow within the subsurface formation over the plurality of time intervals, based on the one or more seismic inversion datasets (see para. 0012, 0082-0083, rock physics modeling of the subsoil is made, values an evolution over time of different parameters e.g. fluid flows  are compared with results of inversion to improve the modeling); 
generate a petro-elastic model of the subsurface formation, based on the simulation (see para. 0012, 0082-0083, 0088, rock physics modeling of the subsoil is made, values an evolution over time of different parameters e.g. fluid flows  are compared with results of inversion to improve the modeling); and 
determine at least one of the trend or the spatio-temporal relationship in the values of the at least one rock property, based on the generated petro-elastic model (0010, 0012, 0046, wherein values of the at least one rock-physics parameter from cells of the calibration body and determining a standard deviation of said values may be implemented in time, at dates of four-dimensional data for base and monitor values of the at least one rock-physics parameter to estimate spatial coherence of said values in the calibration body at different times).
Regarding claim 16, the combination of Solans and Allo teaches all the materials as applied above. Solans further teaches obtain measurements of an actual value of the at least one rock property at the future time interval (para. 0010, 0012, wherein data is recorded at different times and changes are tracked); 
compare the estimated value of the at least one rock property with the actual value (see para. 0022-0025, 0046 wherein a mismatch is reduced, values are compared and a standard deviation is determined); and 
update the petro-elastic model of the subsurface formation, based on the comparison (para. 0055-0056, 0065-0068, wherein when the data do not match values obtained using a calibrated rock-physics model , the geological model is likely to be the source of mismatch and a change in the layer structure or rock properties of the geological model can be determined to minimize this mismatch and the geological model is modified).
Regarding claim 19, Solans teaches A computer-readable storage medium having instructions stored therein, which when executed by a processor cause the processor to perform a plurality of functions(see para. 0065), including functions to: 
acquire seismic data for a subsurface formation over a plurality of time intervals (performing 4D seismic measurements that involve the recording of seismic data of the subsoil at different times, see para. 0012, 0058, 0081, 0093, 0106); 
calculate a value of at least one rock property of the subsurface formation for each of the plurality of time intervals, based on the corresponding seismic data acquired for that time interval (monitoring values of at least one rock-physics parameter based on 4D data, wherein the rock physics parameters is associated with each cell of a grid in a geological model of the subsoil, see para. 0012, 0046, 0110 claims 1, 8); 
determine at least one of a trend or a spatio-temporal relationship in the seismic data based on the value of the at least one rock property calculated for each of the plurality of time intervals (estimating spatial coherence of said values in a calibration body at different times based on the monitored values, wherein at least one group of cells forms the calibration body in the grid, see para. 0031, 0046, 0096, claims 1, 8); 
estimate a value of the at least one rock property for a future time interval, based on the determination (calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body, wherein the calibrated physical equation provides a calibrated rock-physics model of the subsoil in the calibration body, the rock-physics model used to predict a future evolution of the subsoil, see abstract,  para. 0022, 0026, 0028, 0045, 0058, 0065, 0068, 0078,   claims 1, 11).
However, Solans do not expressly or explicitly teaches select a location for a wellbore to be drilled within the subsurface formation, based on the estimated value of the at least one rock property, wherein the wellbore is drilled at the selected location.
Allo teaches selecting a location for a wellbore to be drilled within the subsurface formation, based on the estimated value of the at least one rock property; and drilling the wellbore at the selected location (see para. 0036-0037).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of Allo to configure the system of Solans to select a location for a wellbore to be drilled within the subsurface formation, based on the estimated value of the at least one rock property, wherein the wellbore is drilled at the selected location for the benefit of providing a cost effective and efficient way of identifying locations of wells in the subsurface and to guide drilling operations and production from the reservoirs within the subsurface in order to plan more efficient well completions. 
Regarding claim 20, the combination of Solans and Allo teaches all the materials as applied above. Solans further teaches perform an inversion of the acquired seismic data to generate one or more seismic inversion datasets representing the at least one rock property over the plurality of time intervals (para. 0013, 0016, 0021, 0045, 0047, 0053, 0056, 0058, 0082-0083, 0093, 0097, 0106, claim 13, wherein a calibrated rock-physics model of the subsoil is provided from rock-physics parameters and the at least one petro-elastic parameter determined from the inverted seismic data over time); and 
calculate the values of the at least one rock property, based on the generated seismic inversion datasets (para. 0013, 0016, 0021, 0045, 0047, 0053, 0056, 0058, 0082-0083, 0093, 0097, 0106, claim 13, wherein a calibrated rock-physics model of the subsoil is provided from rock-physics parameters and the at least one petro-elastic parameter determined from the inverted seismic data over time).

Allowable Subject Matter
Claims 13-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of generate a set of equiprobable realizations of the at least one rock property for the future time interval; select at least one realization from the set of equiprobable realizations, based on the petro-elastic model of the subsurface formation; and estimate the value of the at least one rock property for the future time interval, based on the selected realization, in combination with the limitations set forth by the claims from which it depends.  Dependent claims 14-15 are objected to allowable subject matter for the reasons explained above with respect to dependent claim 13 from which they depend.
Claim 17 is objected because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of the spatio-temporal relationship is determined using a spatio-temporal variogram based on a random function representing changes in values of the at least one rock property for one or more locations in space and time, in combination with the limitations set forth by the claims from which it depends.
Dependent claims 18 is objected to allowable subject matter for the reasons explained above with respect to dependent claim 17 from which it depends.
Claims 4-6, 8-9, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864